Dickinson, J.,
(dissenting.) I think that the condition of the turntable did'not constitute a ground upon which liability on the part of the defendant could have been found. The only circumstances to be considered in this connection were that the turn-table was left in such a position that the revolving track did not, perhaps, connect with either of the two stationary tracks, and that the table may have been unfastened. The fact that it was not fastened bears no proximate relation to the accident or injury, if it was not set in motion by the boys, but remained motionless and stationary. If it had been fast*295ened in the same position the results would have been the same. As to the position of the turn-table, it was not the duty of the defendant to leave it connected with one of these stationary tracks rather than with the other, or with either of them. It could not be connected with both tracks. This position had nothing to do with the boys coming there to play, or with their setting the wheels in motion. The probability that injury would result from leaving the turn-table in/ that position seems to me to have been too remote to allow culpable negligence to be assigned because of it. . The act was blameless, unless that was to be reasonably apprehended. I see no justification for a conclusion that injury was more likely to occur from the turn-table being left in this position than if in any other position. For these reasons I think that the refusal of the defendant’s eighth request was error. , j. ' '
Collins, J. I concur in the views of Justice Dickinson.